DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/18/22 have been received. Claims 36, 48, 50, 58, 59, 60, and 69 have been amended. Claims 1-35, 37-47, 55, 57, and 66-68 have been cancelled.
Claim Objections
3.	The objections to claims 50, 58, 60, and 69 are withdrawn because the Applicant amended the claims.  
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claim 57 is withdrawn because the Applicant cancelled the claim.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (WO 2012/167019A1) as cited in IDS dated 6/8/20 on claim(s) 36, 48, 50-53, 56-60, 62-65, and 69 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Christensen et al. (WO 2012/167019A1) as cited in IDS dated 6/8/20 in view of Asao et al. (EP0981194A2) as cited in IDS dated 6/8/20 on claim 49 is/are withdrawn because the Applicant amended the claims.

8.	The rejection under 35 U.S.C. 103 as being unpatentable over Christensen et al. (WO 2012/167019A1) as cited in IDS dated 6/8/20 in view of Kwak et al. (US 2018/0183261A2) as cited in IDS dated 6/8/20 on claim 61 is/are withdrawn because the Applicant amended the claims.
Double Patenting
9.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,056,728 on claims 36, 48-54, 56-65, and 69 is withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
11.	Claim 60 has been amended to:  [[A]] An electrochemical cell management method comprising: monitoring at least one characteristic of the cell, the at least one characteristic comprising at least one morphological characteristic of the cell; and based on the at least one characteristic of the cell, inducing a discharge of the cell.
12.	Claim 69 has been amended to: [[A]] An electrochemical cell management system comprising: an electrochemical cell; and at least one controller configured to: monitor at least 
Allowable Subject Matter
13.	Claims 36, 48-54, 56, 58-65, and 69 are allowed.
14.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 36 is directed to an electrochemical cell management system comprising: an electrochemical cell; and at least one controller configured to induce a discharge of the cell before and/or after a charging step of the cell based on monitoring of at least one characteristic of the cell, wherein the at least one characteristic of the cell comprises at least one morphological characteristic of the cell.
	The prior art to Christensen et al. (WO2012/167019A1) discloses an electrochemical cell management system comprising: an electrochemical cell; and at least one controller configured to induce a discharge of the cell before and/or after a charging step of the cell based on monitoring of at least one characteristic of the cell, but does not disclose, teach or render obvious wherein the at least one characteristic of the cell comprises at least one morphological characteristic of the cell.
15.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 48 is directed to an electrochemical cell management method comprising: inducing a discharge of an electrochemical cell before and/or after a charging step of the cell based on monitoring of at least one characteristic of the cell, wherein the at least one characteristic of the cell comprises at least one morphological characteristic of the cell.  The 
16.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 60 is directed to an electrochemical cell management method comprising: monitoring at least one characteristic of the cell, the at least one characteristic comprising at least one morphological characteristic of the cell; and based on the at least one characteristic of the cell, inducing a discharge of the cell. The reasons for allowance are substantially the same as provided in paragraph 14 above and apply herein.
17.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 69 is directed to an electrochemical cell management system comprising: an electrochemical cell; and at least one controller configured to: monitor at least one characteristic of the cell, the at least one characteristic comprising at least one morphological characteristic of the cell; and based on the at least one characteristic of the cell, induce a discharge of the cell. The reasons for allowance are substantially the same as provided in paragraph 14 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724